internal_revenue_service index no number release date cc dom p si - plr-115216-98 x a b c d e f g h date date date date date date state y dear this is in reply to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code x was incorporated under the laws of state y on date in date x filed an election to be an s_corporation for the fiscal_year beginning date a owned all the stock of x until date on date a transferred shares of x to each of c d and e a as the president of x represents that c d and e each qualified as a_trust eligible to make an election to be a qualified_subchapter_s_trust qsst under sec_1361 of the code counsel for x did not inform x that the transfer of stock in x to c d and e would cause x's s_corporation_election to terminate unless an election was made for each trust to be a qsst no election was filed for c d and e to be treated as qssts it is represented that c d and e and not the beneficiaries of c d and e paid the federal_income_tax on their respective share of x's income accordingly the subchapter_s_election of x was terminated on date in date it was determined that the qsst election for each trust had not been made in order to correct the problem effective date c d and e distributed the x stock to its beneficiary each of whom is an eligible shareholder the current shareholders of x are a b f g and h a represents that the terminating event was not part of a plan to terminate the s election or for tax_avoidance purposes and took place without the knowledge of x x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 of the code as in effect for taxable years beginning on or before date provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 of the code provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 of the code provides that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 of the code provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 of the code provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be small_business_corporation sec_1362 of the code provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we hold that x's election to be an s_corporation terminated on date as a result of a's transfer of shares of x to c d and e we also hold that the termination was inadvertent within the meaning of sec_1362 of the code we further hold that pursuant to the provisions of sec_1362 of the code x will be treated as an s_corporation from date to date and thereafter provided that x's election to be an s_corporation was otherwise valid and was not terminated under sec_1362 during the period from date to date c d and e will each be treated as a shareholder of x but they will not be treated as qssts under sec_1361 therefore the shareholders of x must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling will be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representatives sincerely yours arthur h ernst chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
